Per curiam.
Respondent James Curtis Bernard has petitioned for voluntary suspension of his license to practice law in the State of Georgia. Respondent, a former assistant district attorney, was convicted of attempted extortion of money from a criminal defendant in federal district court. In his petition for voluntary suspension, Respondent admits that his conviction constitutes a violation of Standard 66 of Bar Rule 4-102 (d), and thus makes him subject to the provisions of Bar Rule 4-106. Respondent asks that his petition be accepted pending termination of the appeal of his conviction.
We accept Respondent’s petition for voluntary suspension from the practice of law pending termination of his appeal. State Bar Rule *6574-106.
Decided January 8, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Donald F. Samuel, for Bernard.

Voluntary suspension of license accepted.


Clarke, C. J., Hunt, P. J.,.Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.